—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lane, J.), dated March 18, 1996, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs’ motion for partial summary judgment on the issue of liability is granted.
The plaintiff Rochelle Zabusky was crossing a street when she was struck by a vehicle driven by the defendant Dana Cochran. There is no dispute that Zabusky was walking within the crosswalk and that the light was in her favor. The defendant driver admitted at her deposition that she struck the plaintiff while attempting to make a left hand turn and that her view of the crosswalk was unobstructed.
The evidence submitted by the plaintiffs was sufficient to establish their entitlement to summary judgment on the issue of liability (see, e.g., Jacobs v Schleicher, 124 AD2d 785; cf., Thoma v Ronai, 82 NY2d 736). The affirmation submitted by the defendants’ attorney was without evidentiary value (see, Zuckerman v City of New York, 49 NY2d 557; Buck v Pratt, 226 AD2d 661), and the defendants failed to present any evidence in admissible form sufficient to raise a triable issue of fact with *543respect to their claim that the plaintiff pedestrian was negligent. Accordingly, we conclude that the Supreme Court erred in denying the plaintiffs’ motion (see, Zuckerman v City of New York, supra; Desola v Mads, Inc., 213 AD2d 445). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.